DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on November 8, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation “the one end of the diagonal strut connected to one of the upper first strut junction and the lower first strut junction, the opposite end of the diagonal strut connected to one of the upper second strut junction and the lower second strut junction” in lines 12-15.  The upper first strut junction is formed at the coupling between the first interior strut and the top chord.  The lower first strut junction is formed a the coupling between the first interior strut and the bottom chord.  The upper second strut junction is formed at the coupling between the second interior strut and the top chord.  The lower second strut junction is formed a the coupling between the second interior strut and the bottom chord.  See claim 1, lines 6-10.  Therefore, the one end of the diagonal strut must be connected to the coupling between the first interior strut and the top chord or to the coupling between the first interior strut and the bottom chord.  Yet, the specification discloses, in paragraph 0020, that the diagonal strut 108a is coupled between the upper area 110 of the first interior strut 106a, proximal to the top chord 103, and the lower area 112 of the second interior strut 106b, proximal to the bottom chord 105.  The second diagonal strut 108b is coupled likewise.  The diagonal strut is not connected to the junction because the diagonal strut does not contact the coupling between the interior struts and the chords.  The specification fails to comply with the written description requirement.  Claim 11 recites the similar limitation.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the diagonal strut connected to: the upper first strut junction and the lower second strut junction; or the lower first strut junction and the upper second strut junction, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. All four permutations of connection of the diagonal strut are possible as defined by the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first strut" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second strut" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the upper and lower areas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the upper and lower areas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1, 7, 8 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (3,866,834).
Regarding claims 1, 8, 11 and 18, Shannon discloses a spray boom comprising:
an upper frame member 40 defining a top chord 40 of a truss;
a lower frame member 41 defining a bottom chord 41 of the truss;
first and second interior struts 21, 32 coupled between the top and bottom chords and spacing the top and bottom chords a distance apart;
an upper first strut junction 27 formed at the coupling between the first interior strut 21 and the top chord 40, a lower first strut junction 28 formed at the coupling between the first interior strut 21 and the bottom chord 41, an upper second strut junction 34 formed at the coupling between the second interior strut 32 and the top chord 40, and a lower second strut junction 35 formed at the coupling between the second interior strut 32 and the bottom chord 41;
a diagonal strut 46 extending between one end and an opposite end, the diagonal strut positioned to extend diagonally between the top chord and the bottom chord, the one end of the diagonal strut connected to one of the upper first strut junction 27 and the lower first strut junction, the opposite end of the diagonal strut connected to one of the upper second strut junction and the lower second strut junction  35, which permits the diagonal strut to be positioned diagonally between the top chord and the bottom chord, and the first strut and the second strut; and
a plurality of spray nozzle assemblies 47;
wherein the diagonal strut is configured to absorb tension and compression, and

Shannon does not specifically disclose that the plurality of spray nozzle assemblies are positioned along a length of the at least one of the upper and lower frame members.  Shannon does disclose, in column 4, lines 4-8, that, in a well known manner, devices 47 are connected in the usual and conventional manner by supply lines.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have positioned the supply lines of the plurality of spray nozzle assemblies on and along a length of at least one of the upper and lower frame members in the device of Shannon to route and secure the supply lines.
Regarding claims 7 and 17, Shannon discloses the limitations of the claimed invention with the exception of at least one of the upper and lower frame members being at least 90 feet long.  Change in size has been held to be obvious.  MPEP 2144.04.IV.A.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made of at least one of the upper and lower frame members at least 90 feet long in the device of Shannon to meet application requirements based on crop size/position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK